           Case 1:17-cr-00077-DAD-BAM Document 148 Filed 03/02/21 Page 1 of 3

 1
   MCGREGOR W. SCOTT
 2 United States Attorney
   VINCENZA RABENN
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                             CASE NO.: 1:17-CR-00077-DAD-BAM
12
                                   Plaintiff,              REQUEST FOR PARTIAL UNSEALING OF
13                                                         PORTION OF TRIAL TRANSCRIPT AND ORDER
                             v.
14
     DAVID G. BRUCE,
15
                                   Defendant.
16

17
                                    REQUEST FOR PARTIAL UNSEALING
18
            The Court of Appeals for the Ninth Circuit filed its opinion in the above-referenced case on
19
     January 12, 2021. In light of the Court’s opinion, the United States needs to review the sealed portion of
20
     the trial transcript from February 6, 2019 (referenced on page 31 of the unsealed transcript, lines 11-12)
21
     in which attorneys for the United States submitted, ex parte, a matter for this Court’s consideration, a
22
     discussion that the Court of Appeals referred to in its opinion. Accordingly, the United States asks that
23
     the Court order that this portion of the trial transcript be partially unsealed, allowing only that the United
24
     States may order and review that portion of the transcript. The United States further requests permission
25
     to provide the partially unsealed transcript to the following Department of Justice attorneys:
26
     ///
27
     ///
28



30
         Case 1:17-cr-00077-DAD-BAM Document 148 Filed 03/02/21 Page 2 of 3

 1 ///

 2 Vincenza Rabenn, Michael Beckwith, Phillip Talbert, John Cummings, Suzanne Drouet, and Jeffrey

 3 Ragsdale.

 4   Dated: March 2, 2021                              MCGREGOR W. SCOTT
                                                       United States Attorney
 5

 6                                               By:
                                                       VINCENZA RABENN
 7                                                     Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30
          Case 1:17-cr-00077-DAD-BAM Document 148 Filed 03/02/21 Page 3 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO: 1:17-CR-00077-DAD-BAM
12                                Plaintiff,           ORDER TO PARTIALLY UNSEAL PORTIONS OF
                                                       TRIAL TRANSCRIPT
13                         v.
14   DAVID G. BRUCE,
15                               Defendant.
16

17          Upon application of the United States of America and good cause having been shown,

18          IT IS HEREBY ORDERED that the requested portion of the February 6, 2019 trial transcript in

19 the above-captioned matter be, and is, partially unsealed, to the extent that the government may obtain a

20 transcript of the proceedings and provide it to the following Department of Justice attorneys: Vincenza

21 Rabenn, Michael Beckwith, Phillip Talbert, John Cummings, Suzanne Drouet, and Jeffrey Ragsdale.

22 IT IS SO ORDERED.

23
        Dated:    March 2, 2021
24                                                    UNITED STATES DISTRICT JUDGE

25

26
27

28



30
